Citation Nr: 0609041	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-38 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to January 10, 
2003, for the grant of service connection for a scar from a 
residual shell fragment wound on the left side of the head.  

2.  Entitlement to an effective date prior to January 10, 
2003, for the grant of service connection for a scar from a 
residual shell fragment wound on the lumbar region.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's original claims for service connection were 
received by VA on October 20, 1981.  The RO denied service 
connection in an August 1982 rating decision.  The veteran 
did not appeal this rating action in a timely manner.   

2.  The veteran's reopened claims for service connection for 
a scar from a residual shell fragment wound to left side of 
the head and a scar from a residual shell fragment wound to 
the lumbar region were received by VA on January 10, 2003.  
The RO granted service connection and assigned an effective 
date of January 10, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
10, 2003 for service connection for a scar from a residual 
shell fragment wound to left side of the head have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  

2.  The criteria for an effective date earlier than January 
10, 2003 for service connection for a scar from a residual 
shell fragment wound to the lumbar region have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in April 1973 and filed his first 
claim for service connection for his scars in October 1981, 
more than one year after leaving service.  In an August 1982 
rating decision, the RO denied service connection for all of 
the veteran's scars.  

On January 10, 2003, the veteran reopened his claim for his 
scars and submitted copies of service department records that 
showed he was injured while on active duty.  The veteran 
contended that at the time of the August 1982 decision, some 
of his service medical records (SMRs) were not associated 
with his claims folder and that he was informed the records 
were destroyed in a fire.  The Board has reviewed the record 
and finds no indication of SMRs missing from the record at 
the time of the August 1982 decision.  In fact, the August 
1982 decision cites the SMRs in the rating action. 

In a May 2003 rating decision, the RO granted service 
connection for all of the veteran's scars and assigned an 
effective date of January 10, 2003, the date VA received the 
veteran's reopened claim.  The May 2003 rating action that 
granted service connection for these disabilities clearly 
cites examination reports performed long after the prior 
denial as the basis to grant these claims

The veteran appealed the decision and in a September 2004 
Decision Review Officer (DRO) decision, the RO granted an 
earlier effective date of October 20, 1981, for all of his 
scars except the head and lumbar scars at issue before the 
Board.  

With respect to the veteran's head scars, SMRs show that the 
veteran was wounded by shrapnel in November 1968 and that he 
had three small shrapnel wounds on the left side of his head.  
His April 1969 reenlistment physical examination does not 
mention these scars.  However, the veteran's February 1982 VA 
examination makes no mention of the scars, even though the 
veteran reported numbness on the left side of his head.  The 
first mention of the head scars was in a May 2002 VA 
treatment report.  The first diagnosis of residuals of his 
November 1968 shell fragment wound to the head was at a May 
2003 VA scars examination. 

The Board does not dispute the fact that the veteran had the 
head scars now at issue prior to the time he filed his claim.  
This is not the issue.  Under the applicable law, service 
connection for his head scars may be no earlier than January 
10, 2003, the date VA received the claim to reopen.  The RO 
has assigned January 10, 2003 as the effective date for 
service connection for his head scars based on this claim to 
reopen, and there is no legal entitlement to an earlier 
effective date prior to the time the veteran filed the claim.  

With respect to the veteran's scar on his lumbar region, a 
February 1982 VA examination specifically diagnoses the 
veteran with residuals of a shell fragment wound to the 
lumbar region, as well as to his right scapular region, right 
gluteal region, left thigh, and left leg.  The RO granted an 
earlier effective date of October 10, 1981 for the veteran's 
scars on his scapular region, gluteal region, left thigh, and 
left leg, but not his lumbar region.  

The RO apparently made this grant based upon the veteran's 
contention that some or all of his SMRs were not of record at 
the time of the denial.  

To make the grant of an earlier effective date for the 
veteran's lumbar scars, the Board would have to find that 
there was clear and unmistakable error (CUE) in the August 
1982 decision.  

The veteran has not raised the issue of CUE in the August 
1982 rating decision.  As a result, the issue of CUE in the 
prior action is not before the Board at this time.  However, 
the Board will briefly address this issue in order for the 
veteran to understand why an effective date earlier than 
January 10, 2003, cannot be granted. 

In determining whether the August 1982 rating decision 
contained CUE, the United States Court of Appeals for 
Veterans Claims (Court), established a three-prong test.  The 
three prongs are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made and (3) a 
determination that tere was CUE must be based on the record 
and law that existed at the time of the adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of error.  It is the kind of 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In a January 2003 letter, the veteran sought to reopen his 
claims, alleging that his SMRs were not associated with his 
claims folder and that he had been informed they were 
destroyed in a fire.  However, the veteran's SMRs are present 
in the folder, and the August 1982 rating decision 
specifically cites them.  The Board can not reevaluate the 
findings of the RO made over 20 years.

The veteran has failed to establish that the correct facts, 
as they were then known, were not before the RO in August 
1982, or that the RO ignored or incorrectly applied the 
relevant statutory and regulatory provisions existing at the 
time, and that, but for any such alleged error, the outcome 
of the decision would have been different.  

Simply stated, it can not be found that the RO was 
unmistakably wrong in 1982 when it denied these claims, based 
on the evidence that existed at that time.  The decision to 
grant the claim in later years appears based on evidence that 
did not exist when the RO adjudicated this case in 1982.  CUE 
cannot be found in the 1982 decision.  Thus, the Board cannot 
grant the veteran an earlier effective date for his claims 
for head and lumbar scars.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2003, as well as information provided in 
the September 2004 statement of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  

In addition, the September 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice in 
February 2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the February 
2003 VCAA notice and the September 2004 SOC otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006) regarding notice requirements.  Based on a review of 
this decision, the Board finds no basis to remand this case 
to the RO for additional development.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant his claim for an earlier effective date for 
his head scars.  

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  The Board observes that there are several 
pages in the veteran's claims file that are in Spanish.  
However, they are from August 2003, and therefore do not 
pertain to the veteran's claim for an effective date of 
October 20, 1981.  Thus, the Board did not have the veteran's 
documents translated.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  





ORDER

The criteria for an effective date earlier than January 10, 
2003 for service connection for a scar from a residual shell 
fragment wound to left side of the head have not been met.  

The criteria for an effective date earlier than January 10, 
2003 for service connection for a scar, residual shell 
fragment wound, lumbar region, have not been met.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


